An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Lavender on 2/11/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A warming apparatus, comprising:
a formable apparatus having a first finger extending from a hub; and
a chamber coupled to the formable apparatus and configured to fluidly contain a heating agent;
wherein, the formable apparatus is movable to reposition the finger relative to the hub to position the chamber adjacent to a vessel to heat the 
wherein, the formable apparatus is formed of a material that is bendable and that is sufficiently strong to maintain a bent orientation of the chamber along an outer surface of the vessel when positioned thereby.
2) Claims 5 and 15-20 are cancelled. 

Allowable Subject Matter
Claims 1-4 and 6-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
February 12, 2021